Citation Nr: 1759336	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 24, 2004, a rating in excess of 30 percent prior to April 8, 2015, a rating in excess of 50 percent prior to December 6, 2016, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 6, 2016.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney-at-Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a May 2017 rating decision, the Veteran's rating for PTSD was increased to 50 percent, effective April 8, 2015, and 70 percent, effective December 6, 2016.  However, as higher ratings for PTSD are available throughout the appeal period, and because he is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's PTSD to reflect the February 2016 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Similarly, in a June 2017 rating decision, entitlement to a TDIU was granted, effective December 6, 2016.  Nevertheless, entitlement to a TDIU prior to December 6, 2016, is still available.  Therefore, this issue remains on appeal.  Id.

Because entitlement to a TDIU was raised in connection with his increased rating claim, entitlement to a TDIU stems from the Veteran's claim for service connection that was received on  December 20, 1989.  38 C.F.R. § 3.400(o) (2017); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that the Veteran's attorney filed a Privacy Act request seeking amendment to the record under 38 C.F.R. § 1.579 (2017).  In correspondence dated September 21, 2017, the Veteran's attorney requested that the Board suspend consideration of this appeal until the request was resolved by the RO.  Although a final decision has not been rendered on that request, the Board has reviewed all of the evidence of record, and has reached a decision on this appeal accepting as true that the information submitted on a September 25, 2009 VA Form 21-4192 (Request for Employment Information in Connection With Claim for Disability Benefits) is accurate.  The Board accordingly affords no weight to the June 11, 2009 VA Form 21-4192.  As this is in essence what the Veteran and his attorney wish to achieve through filing a request to amend the record, there is no prejudice to the Veteran in proceeding with a decision in this case prior to a final response from the RO.


FINDINGS OF FACT

1.  From December 20, 1989, to the present, the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired, and his symptoms were of such severity and persistence that there was a severe impairment in the ability to obtain or maintain employment.

2.  Since December 20, 1989, the evidence of record demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent disability rating, but no higher, for service-connected PTSD are met as of December 20, 1989.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.132, DC 9411 (effective prior to November 7, 1996).

2.  The criteria for the award of TDIU are met on a schedular basis as of December 20, 1989.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Rules and Regulations

A.  Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes that VA revised the rating criteria for PTSD effective November 7, 1996.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The former rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The revised rating criteria may be applied only prospectively, however, from the effective date of the change forward unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, DC 9411 (effective prior to November 7, 1996).  A 10 percent rating was assigned under the former rating criteria for PTSD where there the symptoms are less than what is required for a 30 percent rating with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment.  

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and a demonstrable inability to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, a 10 percent rating is assigned for PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under the revised DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

B.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2017).   In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).




II.  Facts

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A May 1988 VA treatment record noted that the Veteran was neatly dressed and casually groomed.  The treatment provider noted that he exhibited inappropriate laughter when discussing his military service, and his affect was inapproproiate to his thought content.  He was oriented with no perceptual disturbances.  He displayed excellent memory, his fund of knowledge was good, and his insight and judgment were fair.  His symptoms included depression, anger, drifting, lethargy, and nightmares.  The Veteran reported problems with depression following his discharge.  He stated that he would lie around for days, day dreaming, and losing motivation to do anything.  He stated that he experienced rage following his periods of depression.  He stated that he attended college, but that his depression and anger interfered with his studies.  He rarely drove due to his aggressiveness.  He reported an incident when he tried to entice a Marine and Army recruiter into a fight, and stated that he would kill the commandant of the Marine Corps if given the opportunity.  He also reported an incident when he was involved in a fight with three teens that looked at him the wrong way.  His PTSD symptoms included avoidance behaviors associated with his in-service stressor; and hyperarousal phenomena, including fights and feeling unsafe.  Other symptoms included abrupt relocations, anxiety, depression, fears of intimacy, general alienation, reluctance to talk to a professional, violent outbursts and assaults, a lack of clarity about purpose of life, and withdrawal.  

In October 1989, the Veteran reported depression and PTSD symptoms.  In December 1989, he reported increased nightmares associated with threats of physical violence, as well as a sense of hopelessness and vulnerability.  He stated that he dropped out of college because he fell too far behind.

A March 1990 VA treatment record noted that the Veteran was experiencing increased anxiety and PTSD symptoms because he was preparing to begin college.  He also reported increased dream activity that interfered with his ability to sleep.

In April 1990, the Veteran underwent a VA examination.  He reported that he last worked in June 1989 as a water treatment technician.  He reported difficulty concentrating, as well as recurring episodes of depression.  The examiner noted that he withdrew from people following his discharge.  The Veteran stated that he was unable to get close to anybody, and that he preferred to be alone.  He reported nightmares almost every night related to his in-service stressor, and that he would wake up in a cold sweat with his heart pounding and racing.  He reported a feeling of imminent disaster as though he were about to be killed.  He reported being restless and irritable, and that he was depressed and had trouble concentrating prior to taking medication.  This depression and inability to concentrate made him unable to function at school, and he had been to four different colleges.  He reported that he last worked in June 1989, and that he would usually quit jobs when he felt depressed or had trouble concentrating.  Upon examination, his hands were shaky and his palms were moist.  His affect was blunted but appropriate, and his speech was clear, coherent, and relevant.  He did not experience any delusions or hallucinations, and his memory was intact.  His judgment and insight were adequate.  He was diagnosed with service-related PTSD.

A May 1990 letter from the Veteran's VA treatment provider noted that he was being treated for a service-connected psychological condition, and he was taking medication to help him concentrate.  The letter indicated that he was temporarily taken off the medication which affected his ability to concentrate and keep up with his school assignments which caused him to fall behind.

An August 1990 VA treatment record noted the Veteran's complaints of frequent nightmares.  The Veteran also reported that he was currently writing a book related to his experiences in the Marine Corps.  The treatment provider noted that his nightmares had increased in frequency, but there were no complaints of depression.

A June 1993 Social Security Administration (SSA) psychological report noted that the Veteran was oriented, cooperative, and was responsive with a reasonably high degree of constricture and a moderate degree of hesitation.  He displayed a high degree of anxiety, but he was not compulsive or impulsive.  His speech was within normal limits, he was goal-oriented, and his showed no specific fragmentation of though or flight or idea.  His speech was coherent and relevant.  He reported problems with sleep, including nightmares related to being killed or killing someone.  He also reported difficulties falling and staying asleep, and that he never felt rested.  His affect was flat, and his mood was depressed.  He denied any suicide attempts, but he indicated a frightening and unusual preoccupation with taking risks, including being on the edges of high cliffs, being involved in fist fights, and engaging in high stakes gambling.  His psychomotor activity appeared to be retarded during the examination, and the Veteran reported feelings of hopelessness and helplessness.  The examiner observed a high degree of anxiety, and his hands shook noticeably.  His knuckles were noticeably white, and he was generally apprehensive.  His overall sensorium was grossly intact, and there was no evidence of hallucinations, delusions, paranoid ideations, or misrepresentations.  The examiner noted that the Veteran had attended community college intermittently for six years.  He reported that he had been arrested once previously for disorderly conduct after becoming agitated that his claim for VA benefits had been denied.  The examiner noted that the Veteran was not currently working, and that he last worked as a laboratory technician, but that he was fired because he could not do the work.  Concerning his long-term vocational and education potentialities, the Veteran indicated that he was unable to handle stress, that he could not sleep, and that he had poor concentration and depression.

The examiner concluded that the Veteran was an individual who struggled with his personal identity, and that he struggled with the direction his life was taking.  Psychological and ego defense mechanisms were marginal in their development with a relatively high degree of vulnerability interfering with emotional and life stability.  The examiner noted that the Veteran overreacted to minor stresses, changes, and disruptions in his environment.  He was found to be angry, frustrated, resentful, and rebellious.  He had a propensity of acting now and thinking later.  He was anxious and restless, and he was unable to delay gratifications of his own needs or see himself from another's point of view.  The examiner noted significant elevations of anxiety, manifest anxiety, subjective depression, and depression which caused him to feel mentally dull and inadequate.  The examiner noted that the Veteran was alienated from others, that he was narcissistic and hypersensitive, and that he displayed a high degree of inner rage and was capable of both violent and aggressive acts, particularly during periods of stress.  He displayed peak and significant elevations on depression, family problems, manifest hostility, and social maladjustment.  Although his intelligence, concentration, and memory were deemed intact or average, the examiner concluded that he displayed significant personality and emotional problems that negatively affected his ability to interact in an effective an appropriate manner with peers, supervisors, and the general public.  The Veteran's mental impairment restricted his concentration and persistence, and caused a significantly and substantially restriction in social interaction and adaption which was appropriate and functional.  His highest level of adaptive functioning during the past year was poor.  The diagnostic impression was Axis I PTSD with schizoid personality disorder.  

In July 1993, the Veteran underwent another VA examination.  The Veteran stated that, following his discharge, he became serious about school and work, but after a year, he began to lose interest and started to daydream.  He also reported nightmares related to his in-service stressor.  He transferred to another school, but quit after two semesters due to depression and an inability to function.  He then went from one job to another, and the longest one was a boiler operator for three years.  He stated that he quit due to his depression.  The Veteran reported that he was arrested in 1990 for aggravated assault and disorderly conduct after an incident at a VA medical center, and that he was often involved in fights.  He reported symptoms of depression, nightmares, and a difficulty concentrating.

Upon examination, he was appropriately dressed and groomed.  He was cooperative in the interview and was able to communicate.  He displayed some depression with mildly retarded psychomotor activity, but there was no difficulty concentrating.  The examiner opined that the Veteran was reliable and sincere.  With regard to his nightmares, the Veteran stated that they were very intense in the beginning, but that they has lessened.  There was no indication of any thought disturbance, and his intellectual function was well preserved.  There was no evidence of hyperalertness or startle response.  The examiner noted that the Veteran saw things in black and white, and that he was threatened and challenged in situations that were not realistically challenging.  He reported getting a thrill out of fights, and following his discharge he was involved in violent confrontations which contributed to his current emotional state.  

An August 1993 SSA psychiatric review technique noted that the Veteran's mental impairment restricted his concentration and persistence, that his longstanding psychosocial conflicts were very evident and more pronounced over the years, and that he was social isolated.  Present symptoms included recurrent and intrusive recollections associated with his in-service stressor which caused marked distress.  There were also inflexible or maladaptive personality traits that caused either significant impairment in social or occupational functioning or subjective distress as evidence by pathological inappropriate suspiciousness or hostility; and persistent disturbances of mood or affect.  The examiner noted slight restriction in activities of daily living; marked difficulties in maintaining social functioning; and frequent deficiencies of concentration, persistence, or pace resulting in a failure to complete tasks in a timely manner.

In August 1993, the SSA determined that the Veteran was disabled due to anxiety related disorders and personality disorder, and that his disability began on June 15, 1989.

A November 1994 VA treatment record noted that the Veteran had made threats toward a family member.

A January 1995 VA treatment record noted that the Veteran was experiencing a disturbed sleep pattern due to nightmares.  Upon examination, he was alert, oriented, his thoughts were relevant, and his speech was spontaneous.  Symptoms included anxiety and anger that was occasionally out of control.  A February 1995 VA treatment record noted that he was currently unemployed.  In March 1995, the Veteran reported depressed mood, difficulty concentrating, and sleep disturbances since he stopped his medication due to having the flu.  He also reported difficulties focusing on his studies in electrical engineering.  His speech was clear, his affect was appropriate to thought content, and his mood was mildly depressed.

In an April 1995 letter, the Veteran's physician noted that, due to his psychological conduct and medication adjustments, he needed an additional two weeks to catch up on his studies.

In January 1996, the Veteran's physician completed a SSA form indicated that he was unable to work from August 1993, and that this condition was expected to continue until July 1997.  The physician noted that, with training, the Veteran would become employable.

An undated SSA form completed by another physician concluded that the Veteran became permanently disabled in 1976, and that the Veteran's prognosis was static.

In an August 1996 VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran indicated that he last worked in September 1989, and that prior to then, he worked on a part time basis as a laboratory technician and a water treatment technician.

In a November 1996 examination, Dr. D.G. noted that the Veteran was oriented.  His mood varied from too depressed to leave home to normal, depending on external stress and triggers.  His thought content was preoccupied with his in-service experiences.  He was reportedly drawn to dangerous and physically exhausting activities like jogging late at night during a blizzard with a parachute on his back.  His concentration was limited to sixty to ninety minutes, at which time his mind would race and he would start a cycle of insomnia that lasted three to six days, followed by a profound depression.  Once again, Dr. D.G. noted that the Veteran's severe depression prevented him from leaving the house for seven to ten days at a time, and that focusing caused him insomnia followed by a depressive crash.  She also noted his sleep problems including nightmares.  She noted that he had difficulty caring for himself when during a period of depression, and that he withdrew from others.  He did not have any meaningful relationships except with his family who accepted his isolation as a symptom of his PTSD.  Although he was compassionate, as to whether he would be able to relate to coworkers and supervisors, Dr. D.G. noted that he may become involved in violent confrontations.  She opined that these symptoms had been present for the last twenty years.  She diagnosed prolonged PTSD.

In a November 1996 SSA form, the Veteran reported that he was unable to work due to symptoms associated with his PTSD.  Specifically, he stated that he experienced disturbing nightmares that interfered with his ability to rest and his ability to maintain a normal routine.  He stated that he was constantly falling asleep, that he was disoriented, and that he had an extreme difficulty concentrating.  He stated that his sleep medication caused him to sleep for twelve hours a day and caused him to feel drowsy when awake.

In a January 1998 letter, Dr. D.G. noted the Veteran's problems with anxiety and insomnia, and noted that medication had exacerbated his insomnia causing him to become extremely disordered three weeks into the start of classes.  Dr. D.G. requested that the Veteran be allowed to retake a computer class.

In a February 1998 letter, Dr. D.G., noted that the Veteran was discharged with severe and debilitating PTSD, that he channeled his rage into brutally rigorous physical exercise and rugby, and that his sleep was severely disturbed.  Additionally, he experienced intrusive thoughts related to his military service, as well as mood swings and periods of complete isolation and withdrawal.  Dr. D.G. noted that the Veteran's exhaustion and depression constantly interfered with and sabotaged his attempts at gainful employment and education.  Dr. D.G. noted that he would routinely drop nearly half of his college courses due to his symptoms despite his compliance with therapy and medications.

In an undated letter, Dr. D.G. requested that the Veteran be excused for missing a February 1998 examination.  Dr. D.G. stated that his symptoms included recurrent bouts of severe insomnia, and that intense studying triggered his insomnia.  As a result the Veteran was exhausted, depleted, and extremely vulnerable to illness.  Dr. D.G. noted two prior occasions when the Veteran's exhaustion led to him developing the flu, and he had to drop out of school.
In an undated letter, Dr. D.G. noted that the Veteran suffered from a recurrent sleep disorder that would incapacitate him for five to seven days at a time.  Dr. D.G. noted that the Veteran usually only got four hours of sleep per night, but that there were times when he would go thirty-six hours without sleeping, and that he experienced exhaustion, disrupted concentration, and short term memory difficulties.

In a March 1998 letter, Dr. D.G. stated that the Veteran struggled to restore his employability but that relapses into insomnia, depression, isolationism, and apathy had crippled him.  Dr. D.G. noted that, after intensive psychotherapy, the Veteran was maintaining a part-time job and that he had successfully completed a quarter of classes.  Dr. D.G. opined that, although he was very hard working, ambitious, and intelligent, he had been frustrated in his attempts by his severe PTSD.

In another undated letter, Dr. D.G. noted that the Veteran suffered from mood swings, cycles of agitation, and depression.  Due to recent demands at home and with his family, he suffered from depression which caused him to miss some class work, and Dr. D.G. requested that he be given a month to catch up on his assignments.

In a February 1999 letter, Dr. D.G. noted that the Veteran was unable to leave his house earlier that month due to symptoms associated with his PTSD. 

In a May 1999 letter, Dr. D.G. noted that the Veteran had been unable to hold a job for many years, and that the effect of his symptoms closely resembled the circumstances of another veteran she treated who had recently been awarded a 100 percent disability rating.

In a June 1999 letter, the Veteran's physician requested that the city grant the Veteran an extension to correct certain building violations due to his disabling condition.  The physician noted that he had suffered a recent exacerbation that slowed his progress in correcting the violations.

In a July 1999 letter, Dr. D.G. requested that, due to his severely disturbed sleep patterns, the Veteran be given an extension of the available computer lab times.

A May 2000 letter form Dr. D.G. noted that the Veteran suffered an episode of his severe recurrent sleep disorder due to a meeting with VA that required him to discuss his in-service stressors.  As a result he developed a virus that resulted in a complete loss of productivity for five days that prevented him from turning in an assignment.

A July 2000 VA treatment record noted the Veteran's reports of feeling depressed for days at a time, ongoing sleep problems, and stress related to his schooling.

A July 2000 letter from Dr. D.G. noted that, when the Veteran exerted concentrated mental effort, there was a risk he would suffer from insomnia or nightmares.  She stated that the nightmares would cause him to wake in the middle of the night with his heart pounding, and he would be unable to fall back asleep for several hours.  Furthermore, if he were to be involved in an argument with anyone or face any kind of crisis, he was "guaranteed a week of sleeplessness and exhaustion followed by a crash into depression, lethargy, hopelessness, and suppressed rage."  These cycles made it difficult for him to function in a consistent way and hampered his ability to complete his degree.

A June 2001 VA treatment record noted the Veteran's symptoms of nightmares and flashbacks, hypervigilance, numbing, and withdrawal from relationships.  The Veteran stated that starting therapy allowed him to return to school.  He reported thrill seeking behavior in the past, included selling alcohol illegally, climbing cliffs, and playing rugby.  He said that he no longer needed to seek out the feeling of death, but that he still had problems with authority figures, including a conflict with a professor the previous year.  He stated that he was fired from multiple places of employment due to conflicts, and that he experienced residual hypervigilance and difficulties with sleep.  He reported problems with depression and thoughts of suicide "years ago" but denied any recent problems.  He reported problems with concentration when depressed, and that he would experience fragmented sleep and residual PTSD symptoms for weeks if he was not able to get at least twelve hours of sleep.  The Veteran stated that he was on track to complete a computer programming degree in December 2001.  Upon examination, he was appropriately groomed, and cooperative.  He maintained poor eye contact, his mood was anxious, and his affect was congruent and steady.  His expression was restricted, his thought process was goal directed to circumstantial and tangential at times.  His judgment and insight were fair to good, he had a good fund of knowledge, and there was no obvious response to internal stimuli.  

In April 2002, Dr. D.G. requested that the Veteran's hearing before a Veterans Law Judge be rescheduled because he was not able to make the trip and present his case.  Dr. D.G. noted that he was struggling to complete his coursework, and that any additional stress may result in a possible major relapse.  Dr. D.G. noted that the Veteran suffered from a severe sleep disorder and struggled with recurrent bouts of incapacitating depression.

An August 2002 VA treatment record noted that the Veteran's nightmares and flashbacks had improved.  He reported depression and anger related to his inability to find employment following his graduation in June 2002.  He denied suicidal or homicidal ideation, but the treatment provider noted that his erratic sleep pattern resulted in a lack of intimate relationships and a more seclusive lifestyle.  Upon examination, his affect was somewhat constricted and his mood was depressed.  His speech was normal and there was no abnormal behavior.  He denied suicidal and homicidal ideation, as well as delusions and hallucinations.  His thought process was organized, and his insight and judgment were fair to good.  His current psychosocial stressors included unemployment and anger management.

In September 2002, Dr. D.G. evaluated the Veteran for the purposes of his SSA benefits.  He was oriented.  His mood varied with bouts of profound depression, extreme agitation, rage, and insomnia.  He believed that he was being plotted against, and that his life was ruined.  He believed he needed to martyr himself in order to humiliate those he held at fault for his disability.  He slept only a few hours a night, and he exhibited some abnormal behavior.  Dr. D.G. noted that the Veteran could concentrate, but only if not depressed or agitated, and that studying for more than a couple of hours led to agitation, insomnia, and disrupted sleep for many days.  The Veteran was often unable to leave the house, rarely socialized, and felt uncomfortable.  He reportedly lost contact with his family, did not attend family gatherings, and had not been on a date for fifteen years.  Dr. D.G. noted that he relates well in a help capacity, but if threatened, he was unable to back down from a fight.  Once the situation resolved, he fell into a cycle of depression for weeks, unable to sleep, concentrate, or accomplish anything.  He would isolate himself and fantasize about "going out in a flame of glory."  Concerning his ability to work, Dr. D.G. noted that if targeted by coworkers or supervisors, he would not be able to stop himself from overreacting and obsessing about it for "sleepless tormented weeks."  He was unable to maintain attention for more than a few hours without getting overstimulated which, in turn, would trigger his insomnia.  Dr. D.G. stated that the Veteran had struggled for twenty five years to complete school and hold a job.  Although he had improved, it was not quickly enough, and he still suffered from anger problems, sleep difficulty, concentration problems, feeling as though he was unworthy, isolation, and periods of despair.

In a December 2002 letter, another physician stated that the Veteran suffered from a disabling sleep disorder that made it difficult for him to complete assignments in a timely manner.  The physician noted that the Veteran was interested in taking a computer course, but that he would require a one year extension to complete the requirements.

In a January 2003 VA treatment record, the Veteran reported a lack of energy and motivation.  The treatment provider noted a constricted affect and his mood had not improved.  

In a March 2004 VA PTSD psychosocial assessment, the Veteran's was noted to suffer from persistent insomnia, and his psychosocial stressors included his studies and working weekends.  He was assigned a Global Assessment of Functioning (GAF) score of 50.  He reported that his last romantic relationship was about ten years prior.  He reportedly had some real good friends, and that he participated in some social activities.  He reported problems with sleep, depression, anxiety, and anger on a daily basis.  He noted that his treatment had helped ameliorate his anger and frustration.  The Veteran reported being arrested in 1990 or 1991 at the Cleveland VA Medical Center when he fought with a security guard.  He stated that he recently completed two-year degrees in mechanical engineering and computer programming, and that he had recently been certified as a nurse's assistant and was working at a local nursing home for the last five months.  His longest period of employment was an engineer at a medical center.  He also reported an incident in 2002 when he was involved in an argument with his a professor and almost got into a physical altercation.  The treatment provider noted that the Veteran had a history of lost jobs due to conflicts with supervisors.  He was also currently pursuing a degree in nursing.

Upon examination, he was neatly dressed, and his interpersonal attitude was open.  His mood was reportedly angry, he displayed poor eye contact, and his affect was restricted.  His speech was circumstantial, but redirectable.  His thought process was circumstantial, and his thought content was persecutory.  His judgment was rigid, and his insight was moderate.  The treatment provider noted evidence of daily memories of the Veteran's stressors, recurrent nightmares, and intense distress at exposure to internal and external cues.  The Veteran avoided thoughts, feelings, and activities related to his stressor, and he experienced a diminished interest in hobbies and activities.  He was reportedly emotionally numb most of the time, and he had a sense of a foreshortened future.  He suffered from prolonged sleeping problems, occasional outbursts of anger and problems concentrating, and moderate problems with hypervigilance and startle reactions.

A September 2004 VA treatment record noted symptoms of anxiety, nightmares, flashbacks, hypervigilance, numbing, and withdrawal from relationships.  The Veteran reported that beginning treatment in 1996 helped him return to school and that he started to make friends.  He stated that in the past, he engaged in thrill seeking behaviors, including engaging in illegal behavior.  He reported ongoing problems with authority figures, including a conflict with a professor.  He reportedly had been fired from multiple jobs due to conflicts.  He continued to experience hypervigilance and difficulties with sleep.  His depression was self-described as severe, and he had problems with anxiety, sleep, diminished interests, and passive thoughts of death.  He denied active homicidal or suicidal ideation or intent, and indicated that his religion prevented him from killing himself.  He had fluctuating difficulty with energy, concentration, and appetite.  He denied hopelessness.  He still had problems with anger, but he was functioning okay at the nursing home where he worked for 20 hours.  The Veteran's thought process was circumstantial and tangential at times.  There was no obvious response to internal stimuli, and he denied any hallucinations, paranoia, or delusions.  His judgment and insight were fair to good.  

In September 2004, the Veteran underwent another VA examination.  The Veteran reported feeling very powerful and alive when confronted by a threat.  Although he no longer sought out threatening situations, when confronted with one, he became alert, focused, and his reflexes became very good.  The examiner noted that the Veteran was working two days a week as a nurse's aide, and that he previously worked part time in a computer lab for five years while attending school.  He reported sleeping problems after working which would linger for days.  He was reportedly very sociable and made friends easily.  Upon examination, he was appropriately groomed, and displayed good eye contact.  He displayed difficulty finding his word, slurred his speech, and had poor content.  He was generally friendly, but became irritated, agitated, louder, and was visibly foaming at the mouth when discussing his VA disability benefits claim.  His thought process was goal oriented, but the examiner suggested the possibility of thought blocking due to his speech hesitancy.  He reported chronic suicidal and homicidal ideation without any plan or intent to harm anyone.  He had a chronically depressed mood which caused him to stay in bed for two days, and there appeared to be some anhedonia.  He also reported a chronic sleep impairment, as well as periods of probable agitation.  His energy level varied.  He reported problems with concentration, but the examiner observed adequate concentration skills during the examination.  He reported periods of feeling confused and overwhelmed with thoughts.  He reported periods of being on guard or alert, and he denied any hallucinations, delusions, paranoid ideas of reference, special messages, thought broadcasting, special powers, or other indicators of psychosis.  He was assigned a GAF score of 52 due to symptoms causing a moderate reduction of social, vocational, and mental functioning.  The examiner noted that he his symptoms would cause mild discomfort when interacting with people, and mild to moderate problems with reduced communication.  His level of inner turmoil would cause a moderate work inefficiency and productivity, a moderate amount of reduced reliability, and a mild interference with his ability to interact with others effectively.

A November 2004 VA treatment record noted that the Veteran was on a leave of absence from work in order to make city-ordered repairs to his house.  He was sleeping adequately with medication, but he continues to struggle with depression that he rated as "severe."  He stated that he did not have much of a reason to live.  He reported problems with anxiety, sleep, diminished interests, and passive thoughts of death.  He denied active homicidal or suicidal ideation or intent, and indicated that his religion prevented him from killing himself.  He had fluctuating difficulty with energy, concentration, and appetite.  He denied hopelessness.  He still had problems with anger, but he was functioning okay at the nursing home where he worked for 20 hours.  The Veteran's thought process was circumstantial and tangential at times.  There was no obvious response to internal stimuli, and he denied any hallucinations, paranoia, or delusions.  His judgment and insight were fair to good.  

In a February 2005 letter, Dr. D.G. stated that the Veteran's stubborn sleep disorder made it impossible to work a regular schedule, and that he still suffered from periods of isolation and depression.  She stated that he was never able to marry due to his emotional instability, and that, since his discharge, he was never able to work more than half time without crashing and burning in one way or another.  Dr. D.G. noted that it took him twenty years of false starts to complete a college program despite superior intelligence.

An August 2005 letter from the Veteran's VA psychiatrist stated that he had been diagnosed with a sleep disorder, and that his work and school schedule caused him to sleep at unusual times.  The psychiatrist supported the Veteran's request for a "quiet zone" around his house.

A July 2006 letter from Dr. D.G. noted that the Veteran suffered from a severe sleep disorder, and that he could only sleep as much as his illness allowed.  Dr. D.G. supported the Veteran's request for a "quiet zone" around his house so that he could keep his symptoms in check and function in the world.
In October 2007, the Veteran was seen for insomnia.  The Veteran reportedly stopped going to treatment, saying that he was not enjoying it, that he was not getting enough sleep, and that he felt as though it would not do any good.  He had little ambition to accomplish anything except to vindicate his claim for service connection.  He had no desire to establish any relationships.

In an April 2008 psychological report, Dr. D.G. noted that the Veteran had numerous jobs and attempted numerous college programs following his discharge and, while he would initially perform well, he would eventually succumb to anxiety depression, and insomnia.  Dr. D.G. noted repeated altercations with supervisors, coworkers, and his college professors.  She noted that, although the frequency of his altercations had declined, his persistent sleep disorder made it impossible for him to work a consistent schedule for prolonged periods of time.  His insomnia could be provoked by the slightest stress, and would sometimes last for weeks.  His insomnia required him to take naps when possible, and he was unable to sleep for more than two hours at a time.  Due to the exhaustion, he would contract the flu.  Concerning his past employment, Dr. D.G. noted that he was able to nap in the computer lab when it was empty.  However, Dr. D.G. was not aware of any position that allowed napping while on duty and, if he was not able to nap, he would become ill and incapacitated, and would be forced to quit rather than facing a confrontation with his supervisor over missing work.  Although Dr. D.G. noted that the Veteran had made significant progress over the course of more than ten years, such as significant social progress and not being involved in fights, his difficulty with confrontation, especially with male authority figures, as well as his persistent sleep disorder, remained present.  She opined that the Veteran would be unable to work more than ten hours a week for more than a few months without having to resign.  Thus, he would likely never sustain employment commensurate with his abilities.

In April 2008, the Veteran underwent another VA examination.  His reported symptoms included difficulty falling asleep, multiple nocturnal awakenings, and sleeping only four hours a night with the use of medication.  He reported depression and noted giving a damn about anything.  He stated that it was almost impossible for him to get out of bed or leave the house.  He reported experiencing anger toward people in authority, and that if faced with a confrontation he would escalate the conflict.  He stated that he was unemployed, and that he had not worked since 2006 when he was no longer eligible to work in the computer lab due to graduating school with an associate's degree in information technology.  He stated that he tried to get work in his field but was unable to, and that Ohio Rehabilitation could not find him work.  Although he reported working part time as a nurse's aide, he was unable to continue working due to his sleep difficulties.  After discussing his pre-military history, and his in-service experiences and stressor, the Veteran discussed his post-service history.  He reportedly worked for United Parcel Service after discharge and attended school, but that he had to quit both due to problems with supervisors, authority, and depression.  The examiner noted that this pattern of starting and stopping employment and educational opportunities had continued to the present.  He reported a strong relationship with his siblings, and that he had some good friends.  He was reportedly taking courses in health information management.  Although he denied suicidal ideation, he stated that he wanted to die and that he had no desire to live.  He reported assaultive behavior, stating that he would get into verbal altercations that would sometimes lead to shoving.  He reported an incident when a professor began to swear at him, and he asked the professor if he wanted to go somewhere and fight.

Upon examination, he was neatly dressed.  He made poor eye contact, and became very hostile and aggressive with the examiner at one point.  The examination occurred over two days, and the Veteran reported that he did not sleep well following the first day and that he could not concentrate.  He described his mood as always angry, and that he overcompensated so as to not scare people.  He reported some compulsive behavior.  Although he denied suicidal ideation, he stated that he had thoughts of harming others, and remarked sarcastically about any plans to act on these thoughts.  He reported sleep difficulties, and that his lack of sleep was often a trigger for his anger.  He reported problems working due to problems with sleep and poor concentration.  When he was depressed he would stay in bed.  Other symptoms included intrusive thoughts, nightmares, and reexperiencing his in-service stressor if confronted by external cues.  He also experienced avoidance behaviors.  For example, he attended a particular school due to the demographics of the school.  He reported decreased interest or participating in significant activities, feeling detach or estranged from others, and a restricted range of affect.  Testing revealed moderate to severe anxiety, and severe depression.  The examiner opined that the Veteran's symptoms were moderate to severe, and that his current depression, sleep problems, volatility, and problems with authority made full time employment unlikely, and that his success in his recent part time position was likely due to the position's flexibility.  Furthermore, the examiner noted that the Veteran's symptoms resulted in deficiencies in social interactions.

In June 2008, the Veteran expressed relief after service connection was granted for PTSD.  He stated that he was on disability for a nervous condition, but that he was attending school to get a certificate in health information management, which he hoped to receive in 2010.  At that time, he was taking two classes per semester.  He stated that he was writing music, and that he hoped it would be performed by a group of performers.  He expressed problems with nightmares and intrusive thoughts related to his military service, and that he avoided crowds.  The treatment provider noted that his symptoms had waxed and waned.  He denied any overt depression or suicidal ideation.

In September 2008, the Veteran reported a difficulty adjusting to things.  He was reportedly taking two classes in health information management, and he was thinking of finding a job.  After his treatment provider declined to provide him with a letter saying that he could walk his dog without a leash, he became upset with his treatment provider.  The Veteran reported several days of little interest or pleasure in doing things, and several days of feeling, down, depressed, or hopeless.

In February 2009, the Veteran reported problems with depression.  He stated that after learning of the percentage assigned to his service-connected disability, he did not have motivation to do anything over the next three months, that he mostly stayed home, and that he dropped out of school.  He then started to think of a screenplay idea, but that he had no energy or motivation to do anything about it.  More recently, his depression had lifted, and he was more active and productive.  He reported problems with a depressed mood with periods of sinking further intro a depression.  The treatment provider noted that the Veteran appeared to have given up, and that he was content with the way things were, even if that meant periods of depression.
In an April 2009 letter, Dr. D.G. stated that, although the Veteran was noted to improve at various times through the appeal period, and he would be eager to start a new job or a new school program, his symptoms would always recur.  His symptoms included a chronic sleep disorder, which included avoided sleep due to nightmares concerning his in-service trauma.  She stated that the Veteran's use of new medications would temporarily help until the body learned to negate their effects.  She stated that despite the notations of improvement, he would inevitably and consistently relapse.  

She then addressed the rating criteria for a 100 percent disability rating.  She stated that the Veteran's symptoms caused him to give up on all relationships with women because it was too unfair and hurtful to the women he would become involved with.  Although there were periods when he would initiate relationships, he would have periods of profound depression, emotional numbness, and near catatonia that would interfere with the relationship.  Although he had some friendships, his contacts with them would sometimes upset him.  He had been to only a few family functions over the past twenty years, and though his sisters attempted to understand his symptoms, he had not reconnected with his family.  Dr. D.G. noted that the Veteran walked her dog, but he did so for therapy purposes and she stated that he would be unable to care for a dog of his own.  Dr. D.G. noted that his house was usually unkempt, and that she repeatedly had to write letters to the city to request extensions for him to correct violations.  She stated that the Veteran moved his bed to the living room because he was worried about intruders.  She noted that he had a fear of public restrooms related to his in-service stressor.  She noted multiple instances of homicidal and suicidal ideation, as well as having to attend a hearing in 2000 when the Veteran was nearly expelled after an altercation with a professor.  Dr. D.G. then highlighted a number of other altercations over the years involving the Veteran and people at school, at work, in the park, and at the VA hospital.  She also recalled an incident when he called her expressing homicidal ideation related to the taxes on his mother's home.  She then reviewed a number of treatment records, including a record from August 1998 when she was called by the VA Vet Center after treatment providers were concerned that he was homicidal.  A week later, the Veteran stated that he was terminating treatment because he might feel the need to burn flags, commit suicide, or take other drastic action to draw attention to his case.
Concerning his ability to obtain employment, she noted that the Veteran has tried to succeed, but that the only jobs he has been able to do were those that allowed him to sleep on the job due to his sleep problems, and where he had little to no contact with a supervisor.  She noted that his employment at the college computer lab allowed him to be in charge, that he only worked part time, and that he could sleep when no one was there.  At the nursing home where he worked prior to attempting and failing a nursing program, he had altercations with the staff and supervisors.  Although the Veteran attended school, Dr. D.G. noted that the Veteran had attempted numerous programs over the course of twenty five years, and that he was only able to complete a bachelor's degree.  She noted that his transcripts reflect numerous failing grades, incompletes, and withdraws.

Concerning the Veteran's GAF scores, Dr. D.G. opined that a GAF score of 41 to 50 was more appropriate, given the Veteran's suicidal and homicidal ideation, his avoidance of meaningful social relationships, including relationships with the opposite sex and his family.  According to the DSM-IV, which was in use at the time, a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In conclusion, Dr. D.G. stated that it was very clear that the Veteran's PTSD symptoms matched or exceeded the criteria for a 100 percent disability rating since the day he filed his claim.

In May 2009, the community college where the Veteran worked in the computer lab submitted a copy of his employee earning record.  From February 2005 to December 2005, the Veteran worked an average of eighteen and a half hour, and earned seven dollars an hour.

A June 2009 VA treatment record noted that he was still working on his screenplay, but that he had to limit himself in the amount of time he spent on it because he would get riled up and would be unable to sleep.  He felt more productive and content, and he was able to assert his control over his work schedule.  The treatment provider noted that he was only able to function at his own pace, that he was easily riled up and overwhelmed, and that he had not been very successful in traditional settings such as classes or regular work. He denied symptoms of depression, hopelessness, helplessness, and suicidal ideation.

In November 2009, the Veteran stated that he was staying busy writing a screenplay, but that he was isolating himself, and that he did not find any reason to socialize.  He stated that writing allowed him to work at his own pace without having to worry about appointments or commitments.  He continued to have nightmares and intrusive thoughts, and he isolated himself and avoided stimuli.  He stated that, once he finished his screenplay, he thought he may take a class in writing, and while he was future oriented, the thought of returning to the usual workforce did not appeal to him.  He denied symptoms of depression, hopelessness, helplessness, and suicidal ideation.

In February 2010, the Veteran's former employer submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, that indicated that the Veteran worked as a deli clerk rom December 2005 to October 2006, that he worked an average of twenty four hours a week, and that his total earnings were $4,318.02.

A March 2010 VA treatment record noted that, for more than half the days,  the Veteran had little interest or pleasure in doing things, and was feeling, down, depressed, or hopeless.

In March 2010, the Veteran underwent another VA examination.  The examiner noted that she told him that he was not allowed to bring his dog into the session, at which point he became angry, and VA police were called to diffuse the situation.  The examiner then noted a letter written by Dr. D.G. that counseled her to avoid provoking the Veteran because the VA caused him significant relapse and setback each time he came in for an evaluation.

The examiner noted that there were no current legal problems, that there were no recent episodes of physical aggression, and that there were no recent or past suicide attempts.  The Veteran denied panic symptoms.  The examiner noted a lack of any meaningful relationships, but that he had superficial connections with his neighbors.  He enjoyed reading and writing, but maintained a fairly isolated lifestyle.  He was casually dressed, and his hygiene was adequate.  There was no impaired thinking or communication, or delusions or other psychotic behavior.  His behavior was provocative and intimidating.  He denied thoughts of self-harm, and he did not express direct homicidal ideation.  He was oriented, and his memory was not impaired.  His speech was normal but pressured due to the level of agitation.  He displayed a full range of affect.  The examiner noted that he was motivated to finish his screen play and work on his novel.  

The examiner noted that the Veteran's character problems prevented him from adapting to various circumstances and people around him.  In terms of his ability to obtain and maintain employment, the examiner stated that, while the Veteran would not be precluded from work that involved sorting, organizing, or assembling, such work would have to be concrete due to minimum flexibility.  She noted that the Veteran was able to maintain sufficient concentration and attention given that he was able to write a novel and screening.  Nevertheless, the examiner noted that if he were to become employed, his interpersonal symptoms would generate the most problems, such as difficulty taking direction from superiors, interacting with the public or coworkers, and processing constructive feedback without defensiveness.  The examiner also expressed continuing problems with women and that he was estranged from his family.

In January 2012, the Veteran reported that, nearly every day, he had little interest or pleasure in doing things, and was feeling, down, depressed, or hopeless.

An August 2012 VA PTSD screening noted the Veteran's complaints of nightmares and intrusive thoughts, avoidance behaviors, hypervigilance and an exaggerated startle response, and emotional numbing and feelings of detachment.

In February 2013, the Veteran denied little interest or pleasure in doing things, and he denied feeling, down, depressed, or hopeless.

In a February 2013 VA treatment record, the Veteran's treatment provider noted that the Veteran was agitated with him over a prior treatment note that he felt was misconstrued by the RO.  He expressed frustration with the treatment provider, and felt as though his job was to prevent him from receiving a higher rating.  The treatment provider noted that there was a level of mistrust, and that it would be best if the Veteran be reassigned to another treatment provider.  The treatment provider noted that the Veteran and Dr. D.G. were of the opinion that, although the Veteran wrote music, he did so in his own capacity depending on when he was awake and active, and that he would have difficulty maintaining employment at a regular job.  The treatment provider indicated that he agreed with them.

An April 2013 VA psychiatric note indicated that the Veteran's education included an associate's degree in computer programming in 2007.  The Veteran was unemployed, and he last worked in 2007 running a computer lab at the school he attended.  The longest job he held was as a power plant mechanic.  His other jobs included construction, waiter, and heating, ventilation, and air conditioning work.  He was currently living alone.  He was outgoing, but his symptoms restricted him and he tended to withdraw.  He denied a short temper unless he was challenged or if someone becomes hostile or aggressive.  The Veteran reported depressive episodes when he would feel like he did not want to do anything, and would lie in bed for hours.  He described his depression as feeling comfortable doing nothing, and that it was impossible to do anything else.  He stated that he would sleep excessively, that his memory and concentration were poor, that he would socially withdraw, and that he would sit around daydreaming and fantasizing.  With regard to suicide, he denied any prior attempts but stated that if he were not Catholic, he would have killed himself.  

A May 2013 VA treatment record noted that the Veteran had been trying to write songs, but that he would get worked up if he did so for more than three hours a day and would have sleepless nights.  He stated that writing was the only thing that allowed him to feel productive, although he would rather be in his chosen vocation.  He stated that he was going to a college library and staying up until 3:00 or 4:00 am.  When he was more active, he would suffer from sleepless nights and would have stressor-related nightmares.  He was reportedly hypervigilant, but that he would try to distract himself.  He preferred not to interact without people, although he did have a few friends with whom he socialized.  His chronic sleep problems caused him to be unable to maintain a regular sleep schedule, and he routinely had to cancel activities due to low energy.  Upon examination, he was alert, calm, cooperative, and maintained good eye contact.  There were no motor problems, and his speech was normal.  His thought process was linear and good, his mood was pretty good, and his affect was neutral and full range.  There was no suicidal or homicidal ideation, and he denied hallucinations.  His judgment and insight were okay, and his cognition was grossly intact.

In June 2013, the Veteran reported that he felt more edgy after starting a new medication.

In September 2013, the Veteran reported that he did not have a regular sleep pattern, and that he was only getting four or five hours a night.  He reported ongoing problems with nightmares, but they have become less frequent and intense with medication.  His mood improved when he exercised, but he reported periods of three to four days when he avoided stimulation and was less active.  During these periods, his sleep improved but his mood was low.  His last full time employment was in the 1980s.

In November 2013, the Veteran reported that, when active, he struggled to sleep at night as the activity would excite him in some way.  He would also feel physically sick or run down when his sleep was disrupted for many days in a row.  He reported periods when he would struggle to complete tasks, but that he was more creative in his thoughts.  For example, he could come up with ideas for songs and screenplays, but he would be unable to actually work on those ideas.  He stated that his mood was not depressed per se, but that he would get down on himself, isolate himself from others, and would lose motivation to do things other than "vegging out."

A February 2014 VA treatment record noted the Veteran's reports of occasional restless sleep and nightmares.  He reported a history of more severe and long lasting depression that would last months at a time.  During once such period, he broke up with his girlfriend of three or four years.  His most recent depression occurred a month prior, and he felt as though he was unable to complete tasks, only ate canned food, did not perform household chores, stayed in bed and watched television, did not bathe for a week, and did not interact with anyone.  He reported passive death wishes, but no suicidal ideation.  He stated that these periods caused a friction between him and his family.  In contrast, when he felt normal, he would be more active and would complete tasks; however, he would then have problems falling asleep due to racing thoughts.

In April 2015, the Veteran underwent another VA examination.  The examiner concluded that his service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported problems with nightmares and trouble falling and staying asleep.  He also reported withdrawal symptoms.  He reported feeling as though others saw him as worthless.  He stated that, at the age of 62, he planned to go to the Netherlands to be euthanized.  Concerning anger problems, he described irritation with people driving by his house, but that he was letting the police handle.  He also expressed anger at VA, and indicated that he planned on burning a flag at a political event.  He also stated that he avoided the Cleveland RO out of fear that things may escalate.  Once again, the Veteran reiterated his problems with a racing mind following periods of writing.  He reported that he would stay awake for three to four hours after "cognitive work," and that he would then suffer from interrupted sleep.  

Concerning the PTSD diagnostic criteria, the examiner noted recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; intense or prolonged psychological distress; and marked physiological reactions to internal or external cues related to his traumatic in-service experiences.  He avoided or tried to avoid distressing memories, thoughts, or feelings; and avoided external reminders of his traumatic in-service experiences.  He experienced a persistent negative emotional state; feelings of detachment or estrangement from others; and a persistent inability to experience positive emotions.  He displayed irritable behavior and angry outbursts, either verbal or physical, towards others or objects; exaggerated startle response; and sleep disturbances.  These symptoms were found to cause a clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Other symptoms included a chronic sleep impairment and an inability to establish and maintain effective relationships.

In October 2015, the Veteran described an estranged relationship with his sister and brother-in-law due to their inability to understand the functional effect cause by his psychiatric symptoms.  He reported frequent nightmares on days when he is more mentally stimulated.  Upon examination, he was alert, calm, cooperative, and maintained good eye contact.  His speech and motor skills were normal, and his thought process was linear and goal directed.  His mood was a more depressed, and his affected appeared to be serious and restricted.  There was no suicidal or homicidal ideation, although there were occasional passive death wishes.  His insight and judgment were good.

In December 2015, the Veteran stated that he had periods of enhanced productivity alternating with periods of low energy and less activity.  He reported intense dreams, but he stated that he felt they were therapeutic in that they triggered his creativity.  His PTSD had not been very pronounced recently.

In February 2016, the Veteran reported nightmares twice a week related to his military service.  Nevertheless, he stated that he was doing well, and that his mood had improved.  He was still writing his screenplay, and his music was on hold as he focused his attention on the screenplay.  He was getting more restful sleep, and his PTSD symptoms were at a manageable level.

In October 2016, the Veteran reported that he had recently finished his screenplay, but that he was now experiencing increased nightmares because he was no longer active.  Upon examination, he was alert, calm, cooperative, and maintained good eye contact.  His speech and motor skills were normal, and his thought process was linear and goal directed.  His mood was a little depressed, and his affected appeared to be euthymic.  There was no suicidal or homicidal ideation, and no evidence of psychoses.  His insight and judgment were intact.

In December 2016, the Veteran underwent another VA examination.  He was diagnosed with PTSD and a personality disorder, and the examiner indicated that it was not possible to differentiate between the symptoms and the occupational and social impairment caused by both due to overlapping symptoms involving mood, fear, and difficulty getting along with others.  Overall, the examiner determined that he suffered from occupational and social impairment with deficiencies in most areas.  The examiner noted the Veteran's employment history that has already been addressed above.  The Veteran reported romantic relationships in the past, and that he had been estranged from his family for twenty years because they did not understand him.  The examiner noted an incident in 2013 when the Veteran blocked a VA provider from leaving her office and was threatening towards her.  The examiner then addressed the PTSD diagnostic criteria, and the same criterion identified during the April 2015 VA examination were noted, except that the Veteran also experienced persistent and exaggerated negative beliefs or expectations about himself, others, or the world.  Other symptoms included irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, and sleep disturbances.  These symptoms were found to cause a clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Other symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.

Upon examination, the Veteran was casually dressed, and had good grooming.  He was guarded and slightly tangential during the interview.  There was no suicidal or homicidal ideation, no delusions or hallucinations, his eye contact was avoidant, and his judgment and insight were very limited.  The examiner noted that GAF were no longer used, but nevertheless assigned a GAF score of 50 and opined that the Veteran would not be able to work.  She stated that the Veteran would be unable to work due to a sensitivity to any appearance of threat from others, however slight, and that he would react in a manner that would easily escalate toward a threatening stance.  The examiner also noted that the Veteran's PTSD and personality disorder contributed to his inability to work, and that his personality disorder was likely exacerbated by his military service.  Although the Veteran would be able to work in situations where he had complete control, such work situations were difficult at best to find since most jobs required some level of interpersonal interaction with others.
In December 2016, the Veteran reported increased stress following his recent VA examination.  His mood was more depressed, and he coped with the stress by writing and working out.  He stated that he felt the government was out to "murder" him, and that any reasonable person would have responded with violence.

A March 2017 VA treatment record noted that the Veteran experienced nightmares, that he experienced fluctuations in mood from neutral to depressed.  His depressed moods would last two to five days.  He remained active in creative work which he felt kept him from slipping into drugs or other harmful behaviors.  The treatment provider noted that he did not pose a risk of self-harm, but that he did have a history of threatening behaviors.

III.  Analysis

A.  Disability Rating

After a careful review of all the medical evidence of record pertinent to the applicable time period at issue in this case, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, since December 20, 1989, the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired, and his symptoms were of such severity and persistence that there was a severe impairment in the ability to obtain or maintain employment.  As such, the Board finds that the Veteran's service-connected disability more nearly approximated the criteria for an initial 70 percent disability rating, effective December 20, 1989, the date his claim for service connection was received.

The Board observes that the Veteran's symptoms since 1989 to the present, as outlined in detail above, have been largely ascribed to two psychiatric disabilities - service-connected PTSD and nonservice-connected personality disorder.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 
In this case, a December 2016 VA examiner pertinently addressed the question as to whether the Veteran's PTSD and personality disorder symptoms can be distinguished.  Indeed, as noted above, the examiner concluded that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis, noting that there is overlap among the symptoms including mood (anger) and fear, and difficulty getting along with others.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, and that it is not possible to differentiate what portion of the impairment is caused either by PTSD or personality disorder.   At the end of the December 2016 report, the VA examiner provided the following analysis:

". . . I first want to say that it is difficult to separate the [Veteran's] [service-connected] PTSD from his personality disorder.  [The Veteran's] anger and fear can be attributable to both his PTSD and his personality disorder. . . . It is more likely than not that his personality disorder to include anger and fear was exacerbated by his military experiences.  Since anger and fear can be attributed to both PTSD and the personality [disorder] I cannot speculate how much is due to each.  I would say that both his personality [disorder] and his [service-connected] PTSD both contribute to [the Veteran's] inability to work [with] others due to sensitivity and fear that others will mistreat him, as well as easy escalation into threatening anger due to his perception that others will abuse and mistreat him including his VA providers.

The December 2016 VA examiner's assessments are consistent with those of Dr. D.G., who as described above, has provided several statements in support of the Veteran's claim.  Observing the Veteran's longstanding history of psychiatric treatments, it is evident that medical professionals have at times ascribed the Veteran's serious symptoms to either PTSD, personality disorder, or both.  Based on the longitudinal assessment of the December 2016 VA examiner, coupled with these observations, the Board finds that the medical evidence of record does not adequately differentiate symptomatology between PTSD and personality disorder such that a proper rating of the PTSD symptoms alone can be provided.  Indeed, the December 2016 VA examiner specifically concluded that such differentiation of symptoms is not medically possible. 
When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, all reasonable doubt should be resolved in favor of the Veteran, and all signs and symptoms should be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  So it is in this case, and the Board has awarded the higher rating for PTSD with this in mind.  

Significantly, the evidence of record establishes that the Veteran experienced severe symptoms prior to when he filed his claim and thereafter that severely affected his ability to establish and maintain both relationships and employment.  Beginning with the May 1988 VA treatment record, he has repeatedly reported significant problems with his anger, including engaging in fights verbal and physical confrontations teenagers, his family, VA personnel, and his college professor.  One such incident led to his arrest in 1990.  His treatment providers continuously note that the Veteran was largely unable to walk away from confrontation, and that he had a propensity for escalating things unnecessarily.  See, e.g., May 1988 VA Treatment Record; June 1993 SSA Psychological Examination; June 2001 VA Treatment Record; September 2004 VA Examination; April 2008 VA Examination; February 2013 VA Treatment Record; and December 2016 VA Examination.  Furthermore, the evidence demonstrates severe problems with sleep that, in turn, caused periods of isolation and significant depression, and these periods would last for numerous days.  While the Veteran has repeatedly attempted school, the record indicates that he either would drop his classes due to falling too far behind or that he needed repeated accommodations after appeals from his treating psychologist.  See, e.g., December 1989 VA Treatment Record; May 1990 Letter; April 1995 Letter; February 1998 Letter; December 2002 Letter.  Similarly, the record demonstrates that he has attempted to obtain and maintain employment, including work in his field of study; however, except for his work in the computer lab at his college, the Veteran has not maintained employment for more than a year at a time, and when he did work, he was only able to work on a part-time basis.  It is also significant that his employment at the computer was dependent upon his enrollment in classes, and once he completed his associate's degree, he was no longer eligible to work at the computer lab.

Furthermore, the evidence demonstrates a severe inability to establish and maintain significant relationship, including relationships with his family.  As noted above, the Veteran has been single throughout the appeal period, he has never been married, and he has no children.  Concerning the relationship between himself and his siblings, although they attempted to understand the impact caused by his disability, the Veteran's relationship with his siblings is strained at best.  As noted by his treatment providers, he has not attended a family gathering for a very long time.  Finally, although the Veteran interacts with some friends and neighbors, these were identified as superficial relationships, and Dr. D.G. noted that these friendships could actually interfere with his emotional state.

Finally, the evidence indicates that the Veteran suffered from both suicidal and homicidal ideation and passive death wishes, although his treatment providers never found that he posed a risk of harm to himself or others.  For example, in May 1988, the Veteran expressed a desire to kill the commandant of the Marine Corps if given the opportunity.  See also June 2001 VA Treatment Record; September 2004 VA Treatment Record; April 2008 VA Examination; April 2013 VA Treatment Record; October 2015 VA Treatment Record.

His treatment records demonstrate a pattern of longstanding aggression, anger, isolation, with considerable functional impairment on both occupational and social fronts.  Collectively, the Veteran's symptoms and their functional effects are of the type, extent, severity, and/or frequency that more nearly approximate the criteria for a 70 percent rating under the rating criteria in effective prior to November 7, 1996.

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD more nearly approximated the criteria for a 100 percent rating under the pre-November 7, 1996, rating schedule.  As noted above, prior to November 7, 1996, a 100 percent rating was warranted where there were attitudes of all contacts except the most intimate that were so adversely affected as to result in virtual isolation in the community, or totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and a demonstrable inability to obtain or retain employment.  Here, while the Veteran's symptoms caused periods of isolation for days, there is nothing in the record to suggest virtual isolation in the community.  In this regard, although his symptoms cause him struggles in work and school, he was nevertheless able to finish one degree at the same time he worked in the computer lab at the college.  Furthermore, there is nothing to suggest that the Veteran suffered from totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  In fact, throughout the appeal period, the Veteran has consistently denied any hallucinations or delusions.  At its worst, his thought process was found to be circumstantial and tangential at times, but most other times, it was goal directed and linear.

Similarly, with regard to the post-November 7, 1996, criteria for a 100 percent rating, there is no evidence showing that his PTSD was manifested by such symptoms like spatial disorientation; gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, although he would become angry at times, he was nevertheless able to communicate during each of his VA treatment sessions.  Furthermore, he was able to communicate the relevant information pertinent to his mental health history and provide a detailed summary of his symptoms to VA examiners, VA treatment providers, and in lay statements in connection with is claim.

Furthermore, the record does not suggest that the Veteran suffered from hallucinations, delusions, or that he posed a persistent threat to himself or others.  The evidence is also against a finding that he is unable to perform activities of daily living, that he requires personal monitoring for safety, or is incapable of maintaining personal hygiene.  To the contrary, his VA treatment records note that he is able to independently perform activities of daily living, he was consistently noted to have an appropriate appearance, and there is nothing in the record to suggest that he was incapable to managing his financial affairs.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  While he has not demonstrated all of the symptoms associated with the 70 percent rating criteria since December 20, 1989, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.

The collective evidence supports a finding that, from December 20, 1989, the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired, and his symptoms were of such severity and persistence that there was a severe impairment in the ability to obtain or maintain employment, which is consistent with no more than a 70 percent disability rating under the pre-November 7, 1996 criteria.

B.  TDIU

As noted in the introduction, because the Veteran's claim for a TDIU was raised in connection with his claim for a higher initial rating, his claim for a TDIU dates back to December 20, 1989.  From December 20, 1989, the Veteran's only service-connected disability was PTSD which, given the decision above, is rated as 70 percent disabling.  As such, the Board finds that he meets the requirements for a schedular TDIU from December 20, 1989.  Therefore, the remaining inquiry is whether he was unable to secure or follow substantially gainful employment due solely to his service-connected PTSD from December 20, 1989.

As noted above, the Veteran was awarded SSA disability benefits since June 1989 due to his psychiatric problems.  However, the mere fact that the SSA has deemed him unemployable does not dictate the outcome in this matter; although they are relevant and to be considered, SSA disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, in this case, the Board finds such evidence to be highly probative, as the award correlates with the timing of the Veteran's initial request for service-connection, and the onset of a life-long requirement for psychiatric care.

After a careful review of all the medical evidence of record pertinent to the applicable time period at issue in this case, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, since December 20, 1989, his service-connected PTSD rendered him unemployable.  His last full-time employment position was as a water treatment technician which ended in June 1989.  Beginning in December 1989, the Veteran treatment records indicate substantial problems completing tasks, such as school related assignments.  For example, in December 1989, he indicated that he had to drop out of classes due to his symptoms.  The June 1993 SSA psychological report noted that the Veteran overreacted to minor stressed, changes, and disruptions in his environment, that his high degree of inner rage rendered him capable of both violent and aggressive acts, particularly during periods of stress, and that his significant personality and emotional problems negatively affected his ability to interact appropriately with peers, supervisors, and the general public.  The August 1993 SSA psychiatric review technique noted that the Veteran's frequent deficiencies of concentration, persistence, and pace resulted in a failure to complete tasks in a timely manner.  

Dr. D.G., beginning in November 1996, has routinely noted that the Veteran would be unable to work due to his psychiatric symptoms, including his inability to deal with the normal stresses of work and his inability to appropriately deal with coworkers and supervisors.  See November 1996 Examination Report; February 1988 Letter; September 2002 SSA Evaluation; April 2008 Psychological Report; April 2009 Letter.  

Furthermore, many VA treatment providers and VA examiners also agree that the Veteran's symptomatology render him unable to work effective in a normal work environment.  For example, the July 1993 VA examiner noted that he saw things in black and white, and that he was threatened and challenged in situations that were not realistically challenging.  In both the January 1996 and undated SSA forms, the Veteran's VA treatment providers indicated that his PTSD rendered him disabled.  Throughout the years, his treatment providers have repeatedly intervened on his behalf in order for him to receive accommodations at school and work due to his PTSD symptomatology and their impact in his ability to complete assignments.  The April 2008 VA examiner noted that the Veteran was only able to work on a part-time basis due to the positions flexibility, and that full time employment would be unlikely.  Although the March 2010 VA examiner opined that he would be able to obtain sedentary employment, his interpersonal symptoms would generate problems including difficulty taking direction from superiors, interacting with coworkers or the public, and processing constructive feedback without defensiveness.  In February 2013, the Veteran's VA treatment provider noted that he agreed with both the Veteran and Dr. D.G. that he would have difficulty maintaining employment in a regular job.  Finally, the December 2016 VA examiner concluded that his ability to work would be difficulty given that most jobs required some level of interpersonal interaction with others, and that the Veteran would only be able to perform in a position in which he had complete control.  

The Board notes that, throughout the appeal period, the Veteran has reportedly been writing a book, a screenplay, and songs.  However, given that he was able to work at his own pace, this activity does not indicate an ability to obtain and maintain employment.  Furthermore, the Veteran has worked at number of positions, including as a nurse's aide at a nursing home, he worked at his college's computer lab, and as a deli clerk; however, significantly, the Veteran has always been on a part-time basis, and his reported earnings do not constitute substantially gainful employment.  See 38 C.F.R. § 4.16(a).  Furthermore, although he worked at the computer lab for quite some time, it appears as though his employment was contingent upon his enrollment as a student, and that he was given accommodations, including the ability to sleep on the job, which indicate that his employment was marginal.  See id.   

Therefore, based on the foregoing, the Board finds that entitlement to a TDIU is warranted from December 20, 1989, the date his claim for service connection was received.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Effective December 20, 1989, an initial disability rating of 70 percent, but not higher, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Effective December 20, 1989, entitlement to a TDIU is granted on a schedular basis, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


